DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1, 5-6; the rest is unchanged.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejections of claims 1-6 based on newly found prior arts.
The objection to the drawings is withdrawn.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an optical means for conjugating” in L12 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a microscope objective as described in para. [0021] of the specification. Therefore, the limitation is being interpreted as requiring a microscope objective.
The limitation “an optical element” in L25 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a prism as described in para. [0021] of the specification. Therefore, the limitation is being interpreted as requiring a prism.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2019/0391078 A1; pub. Dec. 26, 2019) in view of Bjornson et al. (US 2009/0286245 A1; pub. Nov. 19, 2009).
Regarding claim 1, Cohen et al. disclose: a wide-field fluorescence microscope (para. [0065]) comprising: a dichroic beamsplitter (fig.1 item 115); a spatial modulator (fig.1 item 110); a camera (para. [0095]); a first optical channel that uses the spatial modulator to transmit illumination light (fig.1 items 105, 110, 114 form the first optical channel) a second optical channel extending between the dichroic beamsplitter and an object plane in a three dimensional object medium able to emit fluorescence light in response to the illumination light (fig.1 items 115, 120, 125 form the second optical channel), wherein the second optical channel transmits the illumination light and the fluorescence light, and wherein the dichroic beamsplitter is dichroic with respect to the illumination light and fluorescence light; a third optical channel extending between the dichroic beamsplitter and the camera (fig.1 items 115, 130, 135, 140 form the second optical channel), wherein the third optical channel transmits the fluorescence light from the dichroic beamsplitter to the camera that detects the fluorescence light, wherein the spatial modulator limits a field of the wide-field microscope, wherein the microscope further comprises an optical means (fig.1 item 120) for conjugating the spatial modulator with the object plane for the illumination light and for conjugating the object plane with the camera for the fluorescence light. 
Cohen et al. are silent about: the third channel comprises an optical element that is dispersive to the fluorescence light.
In a similar field of endeavor, Bjornson et al. disclose: the third channel comprises an optical element that is dispersive to the fluorescence light (para. [0195] teaches using a prism in front of a detector) motivated by the benefits for a more detailed fluorescence detection (Bjornson et al. para. [0195]).
In light of the benefits for a more detailed fluorescence detection as taught by Bjornson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the prism of Bjornson et al. in the microscope of Cohen et al.
Regarding claim 4, Bjornson et al. disclose: the dispersive optical element is a prism (para. [0195]) motivated by the benefits for a more detailed fluorescence detection (Bjornson et al. para. [0195]).
Regarding claim 5, Cohen et al. disclose: the spatial modulator is a digital micromirror device (DMD) (para. [0077]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2019/0391078 A1; pub. Dec. 26, 2019) in view of Bjornson et al. (US 2009/0286245 A1; pub. Nov. 19, 2009) and further in view of Lippert et al. (US 2012/0281264 A1; pub. Nov. 8, 2012).
Regarding claim 2, the combined references are silent about: the optical means comprises a microscope objective.
In a similar field of endeavor, Lippert et al. disclose: an illumination objective (fig.5 item 20 or 20’, para. [0068]) motivated by the benefits for a dynamic illumination and imaging.
In light of the benefits for a dynamic illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microscope objective of Lippert et al. in the second channel of the combined microscope of Cohen et al. and Bjornson et al. 
Regarding claim 3, the combined references are silent about: the optical means comprises a first microscope objective placed in the first channel and a second microscope objective placed in the second channel.
In a similar field of endeavor, Lippert et al. disclose: an illumination objective (fig.5 item 20 or 20’, para. [0068]) and a detection objective (fig.5 item 2) motivated by the benefits for a dynamic illumination and imaging.
In light of the benefits for a dynamic illumination and imaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the objectives of Lippert et al. in the first and second channels of the combined microscope of Cohen et al. and Bjornson et al. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2019/0391078 A1; pub. Dec. 26, 2019) in view of Bjornson et al. (US 2009/0286245 A1; pub. Nov. 19, 2009) and further in view of Van Der Mark (US 2011/0090499 A1; Apr. 21, 2011).
Regarding claim 6, the combined references are silent about: the spatial modulator is a spinning disk.
In a similar field of endeavor, Van Der Mark et al. disclose: the spatial modulator is a spinning disk (claim 11) motivated by the benefits for separating the illumination and the fluorescence light based on wavelength differences.
In light of the benefits for separating the illumination and the fluorescence light based on wavelength differences, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spinning disk of Van Der Mark et al. in the combined microscope of Cohen et al. and Bjornson et al. 


Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: 
placing in a vicinity of the object plane an object medium able to emit fluorescence light in a first spectral band containing the first wavelength, in response to first illumination light,
 placing in the third channel a first interference filter able to spectrally select a vicinity of the first wavelength,
sequentially illuminating, with the first illumination light, each point of the wide field of the microscope in the object plane, by means of the spatial modulator,
recording a first image of each point of the wide field of the microscope, with the camera,
removing the first interference filter from the third channel.
Regarding claim 8, the prior arts fail to teach, disclose, suggest or make obvious: the method as claimed in claim 7 for calibrating at a second wavelength the wide-field microscope, consisting in repeating the steps of claim 7 with a second interference filter able to spectrally select a vicinity of the second wavelength, in order to obtain a second image of each point of the wide field of the microscope, said image being recorded with the second interference filter, on the camera.
Regarding claim 9, the prior arts fail to teach, disclose, suggest or make obvious: 
placing, in the vicinity of the object plane, a sample able to emit fluorescence light in a wavelength spectrum comprising the vicinity of the first wavelength and the vicinity of the second wavelength, in response to illumination light,
 illuminating the wide field of the microscope according to a grid of points, by means of the spatial modulator,
recording the image of each point of the grid for the wavelength spectrum, with the camera,
repeating the above two steps while applying translations to the grid in the wide field of the microscope, by means of the spatial modulator, until, for the wavelength spectrum, one image has been recorded of each point of the wide field of the microscope with the camera,
deducing, by image processing, a first image of a point of the sample at the first wavelength, from the first image of this point at the first wavelength, said image being obtained using the calibrating method and the image of this point for the wavelength spectrum,
deducing, by image processing, a second image of the point of the sample at the second wavelength, from the image of this point at the second wavelength, said image being obtained using the calibrating method and the image of this point for the wavelength spectrum.
Regarding claim 10, the prior arts fail to teach, disclose, suggest or make obvious: 
the method as claimed in claim 9, for obtaining a spectral image of a sample, said image being selected along an optical axis of the wide-field microscope, wherein the image processing comprises the following step:
removing the background contained in the images recorded by the camera.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884